Citation Nr: 0932579	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  96-50 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right hand status post first carpal metacarpal joint 
interposition arthroplasty with ligament reconstruction, 
evaluated as 10 percent disabling prior to October 26, 2004, 
20 percent disabling from February 1, 2005, and 50 percent 
disabling from June 1, 2006.

2.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 until 
February 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, 
California, and Reno, Nevada.

This case has a long and complicated procedural history.  In 
an August 1998 rating decision, the RO, among other things, 
denied a rating in excess of 10 percent for tinea pedis and 
declined to reopen a claim of service connection for 
degenerative arthritis of multiple joints.  Vol. 7.  The 
Veteran perfected a timely appeal of these determinations to 
the Board.  In a March 2000 decision, the Board, among other 
things, granted service connection for right hand arthritis 
and remanded the increased rating issue for further 
development.  Vol. 10.  [The Board notes that other issues 
adjudicated in the March 2000 decision were ultimately 
appealed to the United States Court of Appeals for Veterans 
Claims (Court); in an Order issued in April 2001, the Court 
vacated the Board's decision as to these issues.  The Order 
did not affect the issues currently on appeal.  See April 
2001 Court Order.  Vol. 10.]  In June 2000, the RO 
implemented the Board decision and awarded a 10 percent 
rating for "arthritis of the right hand due to trauma" from 
March 21, 1997.  Vol. 10.

In November 2001, the Board again remanded the issue of an 
increased rating for tinea pedis for further development.  
Vol. 10.

In January 2004, the Veteran sought an increased rating for 
right hand arthritis.  Vol. 12.  In an August 2004 rating 
decision, the RO denied a rating in excess of 10 percent for 
right hand arthritis.  The RO also denied entitlement to a 
higher level of special monthly compensation (SMC) by reason 
of loss of use of the lower extremities.  Vol. 13.  The 
Veteran filed a notice of disagreement later that month.  
Subsequently, evidence was received showing that the Veteran 
underwent surgery to the right hand in October 2004.  Id.  In 
a March 2005 rating decision, the disability was 
recharacterized as "right hand, arthritis, status post first 
carpometacarpal joint interposition arthroplasty with 
ligament reconstruction" and a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence following 
right hand surgery was assigned from October 26, 2004 to 
January 31, 2005.  Id.  Thereafter, a 20 percent rating was 
assigned.  In April 2005, the RO issued a statement of the 
case (SOC) pertaining to the issues of a higher rating for 
the right hand disability and entitlement to a level of SMC 
higher than the intermediate rate between subsection L and 
subsection M under 38 C.F.R. § 3.350(f)(3).  Id.  The Veteran 
subsequently filed a timely substantive appeal.

In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.

In February 2007, the Board remanded the issues of 
entitlement to increased ratings for tinea pedis and right 
hand disability and entitlement to a higher level of SMC.  
[The Board also readjudicated the issues that were the 
subject of the April 2001 Court Order.]  Vol. 14.

In an October 2007 rating decision, the RO increased the 
rating for tinea pedis to 30 percent effective August 30, 
2002, and assigned a temporary total disability rating under 
38 C.F.R. § 4.30 for convalescence following right hand 
surgery, effective March 15, 2006 to May 31, 2006.  An 
increased evaluation of 50 percent was assigned from June 1, 
2006.  Another temporary total disability rating was assigned 
following right hand surgery, effective September 27, 2006 to 
November 30, 2006.  Thereafter, the 50 percent rating was 
continued.  Since the RO did not assign the maximum 
disability ratings possible for either disability, the 
appeals for higher evaluations remained before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The October 2007 rating decision also granted the Veteran the 
higher level of SMC provided by 38 U.S.C.A. § 1114(p).  In an 
April 2008 statement, the Veteran requested an upgrade to the 
"O" rate.  See id.  Vol. 14.

Then, in an August 2008 decision, the Board denied an 
increased rating for tinea pedis and remanded the other 
issues for further development.

The Board is aware that the Veteran submitted additional 
evidence received by the Board in July 2009, after the most 
recent SSOC was issued in May 2009.  38 C.F.R. § 20.1304(c) 
(2008) states that any "pertinent" evidence submitted by 
the Veteran which is accepted by the Board must be referred 
to the agency of original jurisdiction (AOJ) for review, 
unless this procedural right is waived by the Veteran.  No 
such waiver was received in this instance.  However, upon 
review of the evidence, the Board finds that it either does 
not pertain to the issues on appeal or is duplicative or 
cumulative of evidence of record previously associated with 
the claims file.  In this regard, the VA cardiology consult 
notes are not pertinent, the private medical records are 
already of record, and the findings in the orthopedic surgery 
note are cumulative of findings previously of record.  Hence, 
remand is not warranted.  In any event, for the reasons 
discussed above, the Board determines that any error in not 
returning the claim to the AOJ for readjudication is harmless 
and results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2008).


FINDINGS OF FACT

1.  Prior to October 26, 2004, the Veteran's right hand 
disability did not more nearly approximate unfavorable 
ankylosis of the thumb, nor was it manifested by a gap of at 
least one inch between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers, a gap of at least one 
inch between the fingertip of the index or long finger and 
the proximal transverse crease of the palm, extension of the 
index or long finger limited by more than 30 degrees, or 
ankylosis of the fingers.

2.  From February 1, 2005 to March 14, 2006, the Veteran's 
right hand disability may have been manifested by ankylosis 
of the thumb but not in ankylosis of the fingers, a gap of at 
least one inch between the fingertip of the index or long 
finger and the proximal transverse crease of the palm, or 
extension of the index or long finger limited by more than 30 
degrees.

3.  From June 1, 2006, the Veteran's right hand disability 
has not been manifested by complete paralysis of the radial 
nerve, ankylosis of the fingers, amputation of the forearm 
below the insertion of the pronator teres, or loss of use of 
the hand.

4.  The acts of grasping, manipulation, etc. of the right 
hand would not be equally served by an amputation stump at a 
site of election below the elbow with use of a suitable 
prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right hand disability prior to October 26, 2004 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230 (2008).

2.  The criteria for a rating in excess of 20 percent for a 
right hand disability from February 1, 2005 to March 14, 2006 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5216-5230 (2008).

3.  The criteria for a rating in excess of 50 percent for a 
right hand disability from June 1, 2006 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5124, 5125, 5216-5230; 38 C.F.R. § 4.124a, Diagnostic 
Code 8514 (2008).

4.  The criteria for SMC based on loss of use of the right 
hand are not met.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decisions of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

In this case, the Veteran was provided notice of the VCAA in 
October 2004, after the initial adjudication of the claims in 
the August 2004 rating decision.  However, the Board finds 
that any defect with respect to the timing of the VCAA notice 
letter constituted harmless error in this case.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
In March 2005, a supplemental statement of the case (SSOC) 
subsequently readjudicated the appeal, thereby rendering any 
pre-adjudicatory notice errors non-prejudicial.  See 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream effective date element of 
his claims, with subsequent readjudication in a September 
2007 SSOC.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.  All of these factors combine to demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate these claims.  Moreover, in an 
April 2004 letter, the Veteran stated that he waives his 
right to notice under the VCAA for his claims, citing the 
requirements of the VCAA.  The Veteran's actions described 
above, particularly given the long history of this case, 
indicate that he had actual knowledge of what was necessary 
to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the VCAA 
letters did not satisfy all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the Veteran was 
not prejudiced in this instance, as the October 2004 letter 
did provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to obtain) to support 
his claims for increased rating and SMC.  In addition, the 
March 2005 SOC provided the Veteran with the specific rating 
criteria for his service-connected disability and explained 
how the relevant diagnostic code would be applied, and 
provided the various criteria for SMC.  These factors combine 
to demonstrate that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his claims for increased rating and 
SMC.  Throughout the appeal, he has provided argument and 
medical evidence pertinent to his claims.  Further, as noted 
above, he waived VCAA notice in the April 2004 letter.  Given 
the above, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his claims 
for increased rating and SMC.  See Dalton, 21 Vet. App. at 
30-31.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examination reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2008).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Initially, the Board observes that the Veteran is right-
handed and therefore his major hand is at issue.  Thus, only 
the rating criteria pertaining to the major extremity will be 
considered.

As noted in the introduction, the Board granted service 
connection for right hand arthritis in a March 2000 decision.  
The RO implemented the Board's decision in a June 2000 rating 
decision, assigning a 10 percent rating for arthritis of the 
right hand under 38 C.F.R. § 4.71a, Diagnostic Code 5216-5010 
(2008) and thus was rated by analogy under Diagnostic Code 
5010 for degenerative arthritis.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  Under Diagnostic Code 5010, arthritis due to trauma 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent rating and x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations 
warrants a 20 percent rating.  

Then, in the March 2005 rating decision, the RO 
recharacterized the Veteran's disability as right hand, 
arthritis, status post first carpometacarpal joint 
interposition arthroplasty with ligament reconstruction and 
evaluated the disability under Diagnostic Code 5010-5224, and 
was thus rated by analogy under Diagnostic Code 5224 for 
ankylosis of the thumb.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
this code, favorable ankylosis of the thumb warrants a 10 
percent rating and unfavorable ankylosis of the thumb 
warrants a maximum 20 percent rating.

Under Note (4), 38 C.F.R. § 4.71a, the following are 
considered in the evaluation of ankylosis of the thumb:

(i)  If both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is 
in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal 
phalanx.
(ii)  If both the carpometacarpal and 
interphalangeal joints are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.
(iii)  If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as 
unfavorable ankylosis.
(iv)  If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a 
gap of two inches (5.1 cm.) or less between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as 
favorable ankylosis.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68 (2008).

From June 1, 2006, the Veteran's right hand disability has 
been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
for paralysis of the median nerve.  Under this code, severe 
incomplete paralysis of the median nerve warrants a 50 
percent rating; and complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, inability to make a fist, and the 
index and middle finger remain extended; inability to flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances, warrants a maximum 70 percent rating.

Prior to October 26, 2004

After review, the Board finds that the Veteran's right hand 
disability does not warrant a rating in excess of 10 percent 
from the January 30, 2004 date of claim to October 25, 2004.  

A June 2004 VA examination report reflects complaints of pain 
at the base of the thumb and the PIP (proximal 
interphalangeal) and MCP (metacarpophalangeal) joints of all 
fingers.  The Veteran complained of pain all the time with 
flare-ups about 10 times per year lasting several weeks each 
time.  Examination showed mild swelling of the first, second, 
third, and fourth MCP joints with tenderness; hand grip 
strength of 3/5; and flexure deformity of the second, third, 
fourth, and fifth PIP joints.  The examiner stated that the 
Veteran has marked functional limitation of the hands 
aggravated by overuse due to advanced arthritis of the lower 
extremities.

January 2004 VA treatment notes reflect a two- to three-week 
history of right thumb pain, findings of limited flexion of 
the PIP and CMC (carpometacarpal) joints due to swelling and 
intermittent locking of the PIP joint, and treatment of a 
steroid injection to the CMC joint.  A February 2004 note 
reflects improvement of symptoms following the injection of 
the right CMC joint but that there was still pain with 
loading of the CMC joint.  May 2004 notes reflect complaints 
of right hand and wrist pain and swelling, and findings of 
limited range of motion of the thumb and swelling of the palm 
and wrist.  A July 2004 radiology report reflects moderate 
osteoarthritis of the right hand.  A September 3, 2004 note 
reflects some limited opposition and radial abduction of the 
thumb with weak grip strength and a tendency to have 
decreased extension of the fingers.  An October 15, 2004 note 
reflects no evidence of synovitis in the PIP or MCP joint but 
there was a mild flexion deformity at the PIP joint.  Even on 
October 24, 2004, two days prior to surgery, there was good 
range of motion of the interphalangeal joint and about 10 
degrees of total arc at the metacarpophalangeal joint.  

Initially, the Board observes that, although service 
connection is in effect for the thumb and fingers of the 
right hand, the above evidence reflects that, from the 
January 30, 2004 date of claim to October 25, 2004, the 
Veteran's right hand disability had been manifested primarily 
by impairment of the thumb.  However, the above medical 
evidence fails to show that the Veteran's right hand 
disability was reflective of unfavorable ankylosis of the 
thumb.  The evidence does not show that both carpometacarpal 
and interphalangeal joints were ankylosed, or that either the 
carpometacarpal or interphalangeal joint was ankylosed and 
there was a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers with the thumb attempting to oppose 
the fingers.  Regarding the latter, even if the Board were to 
construe the intermittent locking of the interphalangeal 
joint as ankylosis, although hand grip strength was reduced, 
there is no evidence of a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers.  Thus, his right 
hand disability did not more nearly approximate unfavorable 
ankylosis of the thumb to warrant a higher rating under 
Diagnostic Code 5224 prior to October 26, 2004.

The Board has considered alternative rating criteria for 
evaluating his disability but finds that a higher rating is 
not warranted.  With no indication of a gap of at least one 
inch between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers, a gap of at least one inch 
between the fingertip of the index or long finger and the 
proximal transverse crease of the palm, or extension of the 
index or long finger limited by more than 30 degrees, 
separate ratings are not warranted under Diagnostic Codes 
5228 through 5230 for limitation of motion of individual 
digits.  Moreover, without evidence of ankylosis of the 
fingers, Diagnostic Codes 5216 through 5223 do not provide 
for a higher rating and separate ratings are not warranted 
under Diagnostic Codes 5225 through 5227 for individual 
digits.  

From February 1, 2005 to March 14, 2006

After review, the Board finds that the Veteran's right hand 
disability does not warrant a rating in excess of 20 percent 
from February 1, 2005 to March 14, 2006.

A May 2005 VA examination report reflects complaints of 
numbness over the dorsal aspect of the right proximal thumb.  
Examination revealed that the Veteran could easily make a 
tight fist with the right hand bringing the tips of the 
fingers to the distal palmar crease and tip of the thumb to 
the base of the index finger.  Range of motion of the 
interphalangeal joint was from 0 to 90 degrees without pain 
and that of the MCP joint was from 0 to 80 degrees without 
pain.  There was normal sensation over the entire right hand 
other than over the dorsal proximal aspect of the right 
thumb.  Grip strength was reduced but without pain.  The 
examiner stated that there is no ankylosis of the right hand 
but noted that the Veteran would be expected to have 
decreased strength in the right hand after repetitive hard 
grasping activities.  

A December 2005 VA treatment note reflects complaints of a 
frozen right thumb joint and findings of a frozen 
interphalangeal joint with no range of motion and decreased 
motor function due to joint stiffness but neurologically 
intact.

Initially, the Board observes that 20 percent is the maximum 
rating allowed under Diagnostic Code 5224.  Thus, an 
increased rating under this code is not warranted.

As for alternate rating criteria, as above, with no 
indication of a gap of at least one inch between the 
fingertip of the index or long finger and the proximal 
transverse crease of the palm, or extension of the index or 
long finger limited by more than 30 degrees, separate ratings 
are not warranted under Diagnostic Code 5229 or 5230 for 
limitation of motion of individual digits.  Further, without 
evidence of ankylosis of any of the fingers, Diagnostic Codes 
5216 through 5223 do not provide for a higher rating and 
separate ratings are not warranted under Diagnostic Codes 
5225 through 5227.  Although there was reduced grip strength 
and numbness over the dorsal aspect of the thumb, the Veteran 
could easily make a tight fist, and the December 2005 VA 
treatment note reflects that the thumb was neurological 
intact.  Thus, a separate rating is not warranted under 
Diagnostic Code 8515 for paralysis of the median nerve.

From June 1, 2006

After review, the Board finds that the Veteran's right hand 
disability does not warrant a rating in excess of 50 percent 
from June 1, 2006.

Initially, as above, the Board will not consider the 
Veteran's disability during periods of convalescence.  Thus, 
the periods for consideration are from June 1, 2006 to 
September 26, 2006 and from December 1, 2006.

An April 2007 VA examination report reflects complaints of 
right hand pain, limitation of motion, and weakness of grip.  
The Veteran was not able to fully extend his fingers and 
place them flat on the table, lacking full extension at the 
PIP joint of the index, long, ring, and little fingers; but 
he did not have ankylosis of the fingers or thumb.  Grip and 
pinch strength were reduced.  Repetitive use of the fingers 
did not cause a significant loss of use.  The examiner opined 
that the Veteran's right thumb disability is comparable to 
favorable ankylosis of the thumb and that the Veteran has a 
functional hand for performing very light grasping, gripping, 
holding, and manipulation activities.

A January 2009 VA examination report reflects complaints of 
numbness of the thenar region of the right hand, pain in the 
dorsal surface of the right hand, and weakness of the right 
hand.  Motor examination revealed normal tone, bulk, and 
strength with 2+ and symmetrical deep tendon reflexes.  
Sensory examination revealed normal sensation to pin prick 
and light touch, normal gait, and normal coordination.  Nerve 
conduction and EMG were performed.  The examiner stated that 
there is incidental electrodiagnostic evidence consistent 
with bilateral carpal tunnel syndrome but no objective 
neurological abnormalities of the right hand.  The examiner 
added that the Veteran's symptoms involving the right hand 
seem to be nonneurological, that they are more mechanical, 
with no evidence of any significant neuropathy.  The examiner 
concluded that there is certainly no evidence of a 
significant carpal tunnel syndrome, that the carpal tunnel 
syndrome on the right is very mild, and that therefore it is 
of doubtful clinical significance.  

Initially, although the Veteran has been evaluated under 
Diagnostic Code 8515 for paralysis of the median nerve, based 
on the evidence of record - including findings of limitation 
of extension of the fingers rather than limitation of 
flexion, the Board observes that his disability is more 
appropriately evaluated under Diagnostic Code 8514 for 
paralysis of the radial nerve.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Under this code, severe 
incomplete paralysis of the radial nerve warrants a 50 
percent rating; and complete paralysis of the radial nerve 
with drop of the hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger, or where the 
veteran cannot extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend the thumb, or make 
lateral movement of the wrist, or where there is supination 
of the hand, weakened extension and flexion of the elbow, or 
where loss of synergetic motion of extensors seriously 
impairs hand grip, or where total paralysis of the triceps 
occurs only as the greatest rarity, warrants a maximum 70 
percent rating.  

Given the above, the Board finds that the evidence does not 
show that the Veteran's right hand disability is reflective 
of complete paralysis of the radial nerve.  Thus, a higher 
rating is not warranted under Diagnostic Code 8514.  Further, 
the January 2009 VA examiner essentially opined that the 
Veteran's right hand disability is not neurological but 
musculoskeletal in nature.  Although the Veteran has 
limitation of motion of the fingers and thumb, combining the 
maximum ratings for each digit under Diagnostic Codes 5228, 
5229, and 5230 does not yield a rating higher than the 
current 50 percent.  With evidence of ankylosis only in the 
thumb, a higher rating is not warranted under Diagnostic 
Codes 5216 through 5227.  Moreover, his disability is not 
comparable to amputation of the forearm below the insertion 
of the pronator teres or loss of use of the hand to warrant a 
higher rating under Diagnostic Code 5124 or 5125.  Lastly, 
given the rating criteria of Diagnostic Code 8514 - 
particularly the perpetually flexed fingers and lack of 
extension of the thumb, assigning separate ratings for 
limitation of motion of the fingers and thumb would 
constitute pyramiding, which is not permitted.  See 38 C.F.R. 
§ 4.14 (2008).  

All Periods

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  While recognizing that the 
Veteran has complaints of pain and weakness, as described 
above, the record does not reflect evidence of additional 
impairment of his right hand upon clinical examination, as 
caused by such pain, weakness or related factors.  While the 
record indicates that there was pain and weakness, as well as 
flare-ups, the record also indicates no additional limitation 
of motion for all ranges of motion.  The April 2007 VA 
examiner noted that repetitive use of the fingers did not 
cause a significant loss of use.  Therefore, although it has 
no reason to doubt that the Veteran suffers from painful 
flare-ups, the Board is unable to identify any clinical 
findings which would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2008).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's right hand disability.  Rather, the 
record reflects that he has not been able to work since 1976, 
twenty years prior to the effective date of service 
connection for his right hand disability.  As a result, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 339; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

SMC

At the time the Veteran filed his claim for a higher level of 
SMC in February 2004, he was receiving SMC under 38 U.S.C.A. 
§ 1114(p) (West 2002) and 38 C.F.R. § 3.350(f)(3) (2008) at 
the intermediate rate between subsection L and subsection M 
based on the need for aid and attendance and for having 
additional disability independently ratable at 50 percent.  
He was also awarded SMC for loss of use of a creative organ.

In the October 2007 rating decision, the RO granted a level 
of SMC at the M rate for loss of use of both lower 
extremities at a point below the knee and for having 
additional disability independently ratable at 100 percent.  
The SMC for loss of use of a creative organ continued.

The Veteran contends that he is entitled to a higher level of 
SMC based on loss of use of his right hand.  In an August 
2007 hand-written letter, he stated that he is right-handed 
and has pain when he writes, having to stop five or six times 
in writing one page.  He added that he has difficulty 
shaving, brushing his teeth, and showering.

SMC is warranted for certain service-connected disabilities, 
to include loss of use of one hand, as specified by the 
provisions of 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. 
§ 3.350 (2008).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).

Given the evidence above, including the April 2007 VA 
examiner's assessment that the Veteran has a functional hand 
for performing very light grasping, gripping, holding, and 
manipulation activities, as well as the Veteran's own 
description of the functionality of his right hand in the 
August 2007 hand-written letter, the Board finds that the 
Veteran's right hand disability does not meet the criteria 
for loss of use of the hand.  The acts of grasping, 
manipulation, etc. of the right hand would not be equally 
served by an amputation stump at a site of election below the 
elbow with use of a suitable prosthetic appliance.  Thus, a 
higher level of SMC based on loss of use of the right hand is 
not warranted at this time.


ORDER

An increased rating for arthritis of the right hand status 
post first carpal metacarpal joint interposition arthroplasty 
with ligament reconstruction, evaluated as 10 percent 
disabling prior to October 26, 2004, 20 percent disabling 
from February 1, 2005, and 50 percent disabling from June 1, 
2006, is denied.

A higher level of SMC is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


